DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment to the claims filed on 3/8/2021 has been entered into the record.  Claim 1 is amended.  Claims 8 and 15-20 are withdrawn.  Claim 10 is canceled.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 9, 11-14, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “A transport device with a milling unit of a road milling machine” in the preamble.  It is not clear if the claims are directed to the transport device, to a system of the transport device and the milling unit, or to a system of the transport device and the milling unit and the road milling machine.  Since the claims do not recite any limitations to the milling unit or to the road milling machine, and since the dependent claims are directed to the transport device alone (for example, claim 2 recites “The transport device according to claim 1, wherein…”), it appears that the claims are directed to the transport device.  Claims 2-7, 9, 11-14, and 21 are dependent on indefinite claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9, 11-14, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Coleman (US 6,253,976 B1) in view of Chaddock (US 7,744,333 B2).
Consider claims 1, 9, and 21.  As best understood in view of the 35 U.S.C. 112 rejection above, Coleman teaches a transport device with an article, comprising:  a support frame (90); and a support skid (97) configured to support the article, the support skid being arranged on the support frame in a displaceable manner in a horizontal plane and comprising an article receptacle (within 80) designed in a shape adapted to the article.  Coleman’s transport device is capable of use with a milling unit of a road milling machine.  Please see MPEP 2115 regarding article worked upon by apparatus.
Coleman does not explicitly teach a drive device and a transport vehicle connector as specifically claimed.  Chaddock teaches a drive device (38, 44) configured to drive displacement movement of a support skid (76) relative to a support frame (28); and a transport vehicle connector (20, see fig. 1) configured to be coupled to a carrier vehicle and configured as a rotary joint (ball and hitch, see fig. 1), wherein the transport device is configured to be lifted and lowered relative to the ground via coupling of the transport vehicle connector to the carrier vehicle, wherein the carrier vehicle comprises a swap body vehicle (see figs. 1 and 2).  It would have been obvious to a person having ordinary skill in the art to modify Coleman’s transport device with a drive device as taught by Chaddock in order to easily move the support skid along the support frame.  It would have been obvious to a person having ordinary skill 
Consider claim 2.  Coleman teaches that the support frame comprises at least one of the following features:  the support frame forms a bottom structure of the transport device (see fig. 1); the support frame is configured as essentially rectangular; the support frame comprises at least one longitudinal and/or at least one transverse strut; and the support frame comprises at least one ground roll.
Consider claim 3.  Coleman teaches that a guiding device (81) is arranged on the support frame which is configured such that the guiding device guides the support skid along a movement track.
Consider claim 4.  Coleman teaches that the guiding device comprises at least one of the following features:  the guiding device comprises at least one guiding rail on which a rolling device runs (see fig. 5); the guiding device comprises a guiding slot in which a rolling device runs; the guiding device comprises a switch via which various guiding tracks may be linked; and the guiding device comprises at least one extension element, with which the guiding track may be extended beyond the support frame.
Consider claim 5.  Coleman teaches that the support skid comprises rolls (86) with which the support skid rests on the support frame.
Consider claim 6.  Coleman teaches that the support skid comprises an article receptacle (60).
Consider claim 7.  Coleman teaches that the article receptacle comprises at least one of the following features:  the article receptacle comprises a support tray (66) which is upwardly open (see fig. 8); the article receptacle comprises at least one support beam; and the article receptacle comprises a displacement lock.
Consider claim 11.  Coleman teaches that a locking device is provided with which the support skid can be locked in at least one position relative to the support frame (see column 9, lines 15-17).
Consider claim 12.  Coleman teaches that at least one drive-on ramp (66) is provided.
Consider claim 13.  Coleman teaches that a swell-bridging structure (93) is provided between two rail-type swells (81).
Consider claim 14.  Coleman teaches the transport device of claim 1 (see rejection of claim 1 above).  Coleman does not explicitly teach a transport vehicle as specifically claimed.  Chaddock teaches a carrier vehicle (22) including a loading arm (hitch of 22) which is detachably connected to a transport device (20) and can be adjusted between a transport position (fig. 1) and a loading position (fig. 2), wherein the transport device can be loaded onto and unloaded from the carrier vehicle using the loading arm.  It would have been obvious to a person having ordinary skill in the art to modify Coleman’s transport device with a transport vehicle connector as taught by Chaddock in order to attach the transport device to a vehicle having a hitch but no truck bed.
Response to Arguments
Applicant’s arguments filed 3/8/2021 have been fully considered but they are not persuasive.
Applicant argues that Coleman does not teach a milling unit of a road milling machine.  This argument is not persuasive.  As stated in the 35 U.S.C. 112 rejection above, it is not clear if the claims are directed to the transport device, to a system of the transport device and the milling unit, or to a system of the transport device and the milling unit and the road milling machine.  The fact that the dependent claims are directed to the transport device alone indicate that the claims are directed to the transport device and the milling unit is the article worked upon by the transport device.  Also, there are no further limitations to the milling unit recited in the claims.  Coleman’s transport device is capable of use with a milling unit of a road milling machine.  Furthermore, it is noted that “milling unit” is a broad term and is not limited to just the specific milling unit which is disclosed by the applicant.  No special definition of the term “milling unit” could be found in the original disclosure.
Applicant argues that Chaddock does not teach lifting and lowering of the transport vehicle relative to the ground and coupling of the transport vehicle connector to the carrier vehicle.  This .
Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN D SNELTING whose telephone number is (571)270-7015.  The examiner can normally be reached on Monday-Friday, 8:00-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571)272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/JONATHAN SNELTING/Primary Examiner, Art Unit 3652